Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
In communications filed on 12/22/2021, claims 1-20 are presented for examination. Claims 1, 8, and 14 are independent.
Amended claim(s): 1, 8, 14, and 15.
Rejection of claims under 35 USC 112 is withdrawn in view of amendments to the claims.
Applicants’ arguments, see Applicant Arguments/Remarks filed 12/22/2021, with respect to claim(s) rejected under prior art have been fully considered but are not persuasive. Weimer inherently discloses indicating a ‘indicating an identity verification platform’ in the request because Weimer discloses OpenID protocol based request. See e.g., Chari (US 20100011421 A1): Fig. 1, ¶3, ¶17, i.e., the ID provider information and authentication data is included in an OpenID authentication request including the routing information such as URL). Thus, Weimer inherently discloses the said claimed elements recited in claims 1, 8, and 14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 8, 13, 14, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170366348 A1 (hereinafter ‘Weimer’).

claim 1, Weimer (US 20170366348 A1) discloses: A blockchain-based identity verification method (Weimer: Abstract) , comprising: generating, by an agent client, an identity verification request based on identity verification input information of a business platform, the identity verification input information including an identity verification parameter for identity verification and indicating an identity verification platform that executes the identity verification; (Weimer: Fig. 1, ¶22-¶24, i.e., the user system generating a request for authentication of an ID wherein the request includes information per the OpenID protocol, hence inherently including ID provider information. See e.g., Chari (US 20100011421 A1): ¶3, i.e., the ID provider information and authentication data is included in an OpenID authentication request)
sending, by the agent client, the identity verification request to the identity verification platform; (Weimer: Fig. 1, i.e., ¶22-¶24, i.e., the user system sending the request for authentication of an ID wherein the request includes information including indication of ID verification platform)
performing, by the identity verification platform, identity verification on the identity verification parameter to obtain a result of the identity verification; (Weimer: Abstract, ¶43-¶45, i.e., authentication verification result)
submitting, by the identity verification platform, a transaction including a verifiable credential of the result of the identity verification to a blockchain network; and  (Figs. 3A, 4-5, Weimer: ¶31-¶33, i.e., storing result of the authentication verification in the block of a blockchain wherein the result is a token i.e., credential)
searching, by the business platform, a blockchain of the blockchain network for the transaction including the verifiable credential to determine the result of the identity verification corresponding to the identity verification request based on the verifiable credential. (Figs. 3A, 4-5, Weimer: ¶31-¶33, ¶36-¶45, i.e., member systems can access the root system using an index search of the blockchain to access the result of the authentication including the token)

As regards claim 14, Weimer (US 20170366348 A1) discloses: A computing system comprising a processor and a memory having computer executable instructions stored thereon, the computer executable instructions, when executed by the processor, configure the processor to implement acts including: (Weimer: Abstract) 
obtaining, by an identity verification platform, an identity verification request from an agent client, the identity verification request including an identity verification parameter for identity verification of a business platform and a routing parameter indicating to the agent client that the verification request is to be sent to the identification platform; (Weimer: Fig. 1, ¶22-¶24, i.e., the user system generating a request for authentication of an ID wherein the request includes information per the OpenID protocol, hence inherently including ID provider information. See e.g., Chari (US 20100011421 A1): Fig. 1, ¶3, ¶17, i.e., the ID provider information and authentication data is included in an OpenID authentication request including the routing information such as URL)
performing, by the identification verification platform, the identity verification on the identity verification parameter to obtain a result of the identity verification; and (Weimer: Abstract, ¶43-¶45, i.e., authentication verification result) 
submitting, by the identification verification platform, a transaction including a verifiable credential of the identity verification result to a blockchain network (Figs. 3A, 4-5, Weimer: ¶31-¶33, i.e., storing result of the authentication verification in the block of a blockchain wherein the result is a token i.e., credential), for a party to search a blockchain of the blockchain network for the transaction including the verifiable credential to determine the result of the identity verification corresponding to the identity verification request based on the verifiable credential. (Figs. 

Claim 8 recites substantially the same features recited in claims 1, 14 above, and is therefore rejected based on the aforementioned rationale discussed in the rejections of the claims.

As regards claim 7, Weimer discloses the method according to claim 1, wherein the identity verification platform is an overseas platform with respect to the business platform, and the identity verification input information further indicates a routing address of a gateway of the identity verification platform. (Weimer: Fig. 1, ¶22-¶24, i.e., the user system generating a request for authentication of an ID wherein the request includes information per the OpenID protocol, hence inherently including ID provider information wherein the address of the ID provider can be global i.e., overseas. See e.g., Chari (US 20100011421 A1): Fig. 1, ¶3, ¶17, i.e., the ID provider information and authentication data is included in an OpenID authentication request including the routing information such as URL. See also, Hjelm (US 20110188508 A1), ¶62-¶76, ¶81, i.e., ID provider is indicated using the URL which the gateway uses to route to the correct global IP address) 

As regards claim 19, Weimer discloses the computing system according to claim 14, wherein the acts include: attaching a decentralization identifier (DID) signature of the identity verification platform to the verifiable credential. (Weimer: Figs. 3A, 4-5, Weimer: ¶31-¶33, ¶36-¶45, the signature included)

Claim 13 recites substantially the same features recited in claim 19 above, and is therefore rejected based on the aforementioned rationale discussed in the rejection of the claim.

As regards claim 20, Weimer discloses the computer system according to claim 14, wherein the identity verification request is received from an agent client, the agent client generating the identity verification request based on identity verification input information of the party, the identity verification input information indicating an identity verification platform for executing the identity verification. (Weimer: Fig. 4-5, ¶37-¶43, i.e., the root system for ID verification is determined based on the authentication request)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 
Claims 3, 4, 10, 11, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weimer in view of US 20080065895 A1 (hereinafter ‘Liu’).

As regards claim 16, Weimer computing system according to claim 14. However, Weimer does not but in analogous art, Liu (US 20080065895 A1) teaches: wherein: the identity verification request includes an identity verification business category of the identity verification request and identity verification auxiliary information; and (Liu: Abstract, Fig. 4, ¶55-¶71, ¶108, i.e., the access request for ID authentication wherein the request includes biometric information (i.e., business category) and certificate (i.e., auxiliary information)) the acts include: before the performing the identity verification on the identity verification parameter of the identity verification request, determining, based on the identity verification auxiliary information in the identity verification request, whether the identity verification request meets an identity verification precondition corresponding to the identity verification business category, (Liu: Fig. 4, ¶59, i.e., checking the certificate for conditions before proceeding with the verification) wherein the identity verification is performed on the identity verification 
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify Weimer to include biometric information and certificate information to perform condition verification based on the certificate prior to performing ID authentication as taught by Liu with the motivation to accurately and reliably perform user authentication (Liu: Abstract)

Claims 3 and 10 recite substantially the same features recited in claim 16 above, and are therefore rejected based on the aforementioned rationale discussed in the rejection of the claim.

As regards claim 17, Weimer et al combination discloses the computing system according to claim 16, wherein the identity verification business category is face-based identity verification, the identity verification input information includes facial image information of an identity verification object, and the identity verification auxiliary information includes certificate information of the identity verification object; and (Liu: Abstract, Fig. 4, ¶55-¶71, ¶108, i.e., the access request for ID authentication wherein the request includes biometric information (i.e., business category) and certificate (i.e., auxiliary information)) wherein an identity 
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify Weimer to include biometric information and certificate information to perform condition verification based on the certificate prior to performing ID authentication as taught by Liu with the motivation to accurately and reliably perform user authentication (Liu: Abstract)

Claims 4 and 11 recite substantially the same features recited in claim 17 above, and are therefore rejected based on the aforementioned rationale discussed in the rejection of the claim.

Claim Objections
Claims 2, 9, 15 are objected.  Claims recite allowable subject matter: “in response to the signature data being successfully verified, decrypting, by the identity verification platform, the identity verification parameter in the identity verification request based on a private key of the identity verification platform; and performing, by the identity verification platform, the identity verification on the encrypted identity verification parameter” not taught by prior art taken alone or in combination. Claims would be allowable if rewritten in independent form including all of the limitations of the respective base claims and any intervening claims. 
Claims 5, 12, 18 are objected.  Claims recite allowable subject matter: “generating, by the identity verification platform, a certificate ID of the identity verification request after determining that the identity verification request meets the identity verification precondition corresponding to the identity verification business category” not taught by prior art taken alone or in combination. Claims would be allowable if rewritten in independent form including all of the limitations of the respective base claims and any intervening claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995. The examiner can normally be reached Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ZAIDI/Primary Examiner, Art Unit 2432